 Case: 1:13-cr-00288 Document #: 338 Filed: 02/02/21 Page 1 of 1 PageID #:3789

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:13−cr−00288
                                                           Honorable John J. Tharp Jr.
Gregory Chester, et al.
                                          Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 2, 2021:


         MINUTE entry before the Honorable John J. Tharp, Jr: Telephone conference held
with counsel only and continued to 3/24/21 at 10:00 a.m. Directions for counsel and the
parties for participating in the telephonic hearing will be provided by email prior to the
hearing. Counsel are instructed to use those directions, which require logging into the call
via a web site. Members of the public and media who wish to listen to this hearing may
call in to the hearing by dialing 877−848−7030 and, upon prompting, entering the access
code: 5784864. Persons granted remote access to proceedings are reminded that this is a
court proceeding and should be treated as such; phones should be muted at all times unless
you are authorized to participate in the hearing. In addition, the general prohibition against
photographing, recording, and rebroadcasting of court proceedings applies. Violation of
these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any
other sanctions deemed necessary by the Court. as to Gregory Chester: Mailed notice (air,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
